Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/21 and 03/25/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


3.) Response to Arguments
Applicant’s arguments, see Pages 13-14, filed 10/25/21, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  As a result of the amendments, the 112 rejections of claims 6-12 have been withdrawn and claims 1-12 are in condition for allowance. 






4.) Allowable Subject Matter

Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitation to the claims that includes, “A method of performing electronic image stabilization (EIS) of a high dynamic range (HDR) image, depicting a scene, the method comprising: 
receiving first and second motion data, each indicating a plurality of poses of the rolling shutter image sensor when capturing the first and second image, respectively, wherein each pose corresponds to a pixel region of the rolling shutter image sensor and indicates an orientation and/or position of the rolling shutter image sensor determined during read-out of pixel data of the pixel region, 
creating the HDR image by merging the first and second images, 
performing EIS on the HDR image, by, for each specific block of pixels among the blocks of pixels in the HDR image, the specific block of pixels spatially corresponding to a pixel region of the rolling shutter image sensor; 
wherein, upon determining that the specific block of pixels is copied from pixel data of the second image, EIS is performed on the specific block of pixels by using the pose of the corresponding pixel region of the second motion data, 
wherein, upon determining that the specific block of pixels is a blend of pixel data from both the first image and the second image, the method further comprises: 
receiving a first blending value indicating a ratio of pixel data from the first image in the specific block of pixels or a second blending value indicating a ratio of blocks of pixels adjacent to the specific block of pixels that is copied from pixel data of the first image, 
calculating a pose for the specific block of pixels by weighting the pose of the corresponding pixel region of the first motion data and the pose of the corresponding pixel region of the second motion data according the first blending value, 
wherein EIS is performed on the specific block of pixels by using the calculated pose.”

Dependent Claims 2-4 are also allowed due to their dependence on allowed independent claim 1. 

Regarding independent Claim 5, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitation to the claims that includes, “A device configured to perform electronic image stabilization (EIS) of a high dynamic range (HDR) image, depicting a scene, the device comprises first circuitry configured to execute: 
a motion data receiving function configured to receive first and second motion data, each indicating a plurality of poses of the rolling shutter image sensor when capturing the first and second image, respectively, wherein each pose corresponds to a pixel region of the rolling shutter image sensor and indicates an orientation and/or position of the rolling shutter image sensor determined during read-out of pixel data of the pixel region, 
an EIS performing function configured to perform EIS on the HDR image, by, for each specific block of pixels among the blocks of pixels in the HDR image, the specific block of pixels spatially corresponding to a pixel region of the rolling shutter image sensor: 
wherein, upon determining that the specific block of pixels is copied from pixel data of the second image, EIS is performed on the specific block of pixels by using the pose of the corresponding pixel region of the second motion data, 
wherein, upon determining that the specific block of pixels is a blend of pixel data from both the first image and the second image, a blended pose calculation function is configured to: 
receive a first blending value indicating a ratio of pixel data from the first image in the specific block of pixels or a second blending value indicating a ratio of blocks of pixels adjacent to the specific block of pixels that is copied from pixel data of the first image, and 
calculate a pose for the specific block of pixels by weighting the pose the corresponding pixel region of the first motion data and the pose of the corresponding pixel region of the second motion data according the first blending value, 
wherein EIS is performed on the specific block of pixels by using the calculated pose.”

With regard to independent Claim 6, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitation to the claims that includes, “A camera comprising: 
a motion data receiving function configured to receive first and second motion data, each indicating a plurality of poses of the rolling shutter image sensor when capturing the first and second image, respectively, wherein each pose corresponds to a pixel region of the rolling shutter image sensor and indicates an orientation and/or position of the rolling shutter image sensor determined during read-out of pixel data of the pixel region, 
an EIS performing function configured to perform EIS on the HDR image, by, for each specific block of pixels among the blocks of pixels in the -8- 7035149.2Applicant: AXIS AB Application No.: 17/203,828 HDR image, the specific block of pixels spatially corresponding to a pixel region of the rolling shutter image sensor: 
determining whether the specific block of pixels is copied from pixel data of the first image or the second image, or is a blend of pixel data from both the first image and the second image, 
wherein, upon determining that the specific block of pixels is copied from pixel data of the first image, EIS is performed on the specific block of pixels by using the pose of the corresponding pixel region of the first motion data, wherein, upon determining that the specific block of pixels is copied from pixel data of the second image, EIS is performed on the specific block of pixels by using the pose of the corresponding pixel region of the second motion data, 
wherein, upon determining that the specific block of pixels is a blend of pixel data from both the first image and the second image, a blended pose calculation function is configured to: 
receive a first blending value indicating a ratio of pixel data from the first image in the specific block of pixels or a second blending value indicating a ratio of blocks of pixels adjacent to the specific block of pixels that is copied from pixel data of the first image, and -9- 7035149.2Applicant: AXIS AB Application No.: 17/203,828 
calculate a pose for the specific block of pixels by weighting the pose the corresponding pixel region of the first motion data and the pose of the corresponding pixel region of the second motion data according the first blending value, 
wherein EIS is performed on the specific block of pixels by using the calculated pose.”

Dependent Claims 7-12 are allowed due to their dependence on allowed independent claim 6. 

The following are the closest prior-art of record:

Tsubaki (US Pub No.: 2015/0085149A1) disclose an amount of change between images is calculated based on a motion vector between images obtained by an image sensor and on shake information related to a shake in a rotational direction 


Douady-Pleven et al. (US Patent No.: 10477064B2) disclose systems and methods for image signal processing. For example, methods may include receiving a first image from a first image sensor; receiving a second image from a second image sensor; determining an electronic rolling shutter correction mapping for the first image and the second image; determining a parallax correction mapping based on the first image and the second image for stitching the first image and the second image; determining a warp mapping based on the parallax correction mapping and the electronic rolling shutter correction mapping, wherein the warp mapping applies the electronic rolling shutter correction mapping after the parallax correction mapping; applying the warp mapping to image data based on the first image and the second image to obtain a composite image; and storing, displaying, or transmitting an output image that is based on the composite image.


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697